      Case 4:18-cv-00244-WTM-JEG Document 8 Filed 11/05/18 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION




ASHLEY F. CUMMINGS,                 :
                                    :
               Plaintiff,           :                 Civil Action File No.
                                    :                 4:18-cv-00244-WTM-JEG
     v.                             :
                                    :
BIGNAULT & CARTER, LLC; W.          :
PASCHAL BIGNAULT; and LORI A. :
CARTER,                             :
                                    :
               Defendants.          :
____________________________________:

     PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS AND
             CORPORATE DISCLOSURE STATEMENT

      Pursuant to Fed.R.Civ.P. 7.1 and L.R. 3.3, the Plaintiff files this Certificate of

Interested Persons and Corporate Disclosure Statement, as follows:

                                           1.

      The undersigned Counsel of Record for a party to this action certifies that the

following is a full and complete list of all parties in this action, including any parent

corporation and any publicly held corporation that owns 10% or more of the stock

of a party:


                                          -1-
      Case 4:18-cv-00244-WTM-JEG Document 8 Filed 11/05/18 Page 2 of 5




      Plaintiff:          Ashley F. Cummings

      Defendants:         Bignault & Carter, LLC
                          W. Paschal Bignault
                          Lori A. Carter

                                           2.

      The undersigned further certifies that the following is a full and complete list

of all other persons, associations, firms, partnerships, or corporations having either

a financial interest in or other interest which could be substantially affected by the

outcome of this particular case:

      Plaintiff:          (a)      Ashley F. Cummings;

                          (b)      Larry A. Pankey, Counsel for Plaintiff;

                          (c)      Brad S. McLelland, Counsel for Plaintiff;

      Defendants:         (d)      Bignault & Carter, LLC;

                          (e)      W. Paschal Bignault;

                          (f)      Lori A. Carter;

                          (g)      Charles Herman, Counsel for Defendants.

                                           3.

      The undersigned further certifies that the following is a full and complete list

of all persons serving as attorneys for the parties in this proceeding:

                                          -2-
     Case 4:18-cv-00244-WTM-JEG Document 8 Filed 11/05/18 Page 3 of 5




     Counsel for Plaintiff:   Larry A. Pankey, Pankey & Horlock, LLC; and
                              Brad S. McLelland, The Law Office of Brad S.
                              McLelland, P.C.

     Counsel for Defendants: Charles Herman, Barrett & Farahany

     Dated this 5th day of November 2018.

                                   PANKEY & HORLOCK, LLC

                                   By: s/ Larry A. Pankey      .
                                        Larry A. Pankey
                                        Georgia Bar No. 560725
                                        Pro Hac Vice Attorneys
                                        for Plaintiff
                                        (Admission Pending)

1441 Dunwoody Village Parkway
Suite 200
Atlanta, Georgia 30338-4122
Telephone: 770-670-6250
Facsimile: 770-670-6249
LPankey@PankeyHorlock.com

                                   THE LAW OFFICE OF BRAD S.
                                   MCLELLAND, P.C.

                                   By: /s/ Brad S. McLelland        .
                                        Brad S. McLelland
                                        Georgia Bar No. 496898
                                        Local Counsel for Plaintiff

3467 Cypress Mill Road
Brunswick, Georgia 31520
Telephone: 912-265-4000
Facsimile: 912-264-5884
Brad@BSMLawGa.com
                                     -3-
      Case 4:18-cv-00244-WTM-JEG Document 8 Filed 11/05/18 Page 4 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION




ASHLEY F. CUMMINGS,                 :
                                    :
               Plaintiff,           :                Civil Action File No.
                                    :                4:18-cv-00244
     v.                             :
                                    :
BIGNAULT & CARTER, LLC; W.          :
PASCHAL BIGNAULT; and LORI A. :
CARTER,                             :
                                    :
               Defendants.          :
____________________________________:

                          CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed Plaintiff’s Certificate

Of Interested Persons And Corporate Disclosure Statement with the Clerk of

Court using the CM/ECF system which will automatically send email notification of

such filing to the following attorneys of record:

                                Charles Herman
                              Barrett & Farahany
                          Charles@JusticeAtWork.com




                                         -4-
     Case 4:18-cv-00244-WTM-JEG Document 8 Filed 11/05/18 Page 5 of 5




     Dated this 5th day of November 2018.

                                   PANKEY & HORLOCK, LLC


                                   By: s/ Larry A. Pankey      .
                                        Larry A. Pankey
                                        Georgia Bar No. 560725
                                        Pro Hac Vice Attorneys
                                        for Plaintiff
                                        (Admission Pending)

1441 Dunwoody Village Parkway
Suite 200
Atlanta, Georgia 30338-4122
Telephone: 770-670-6250
Facsimile: 770-670-6249
LPankey@PankeyHorlock.com

                                   THE LAW OFFICE OF BRAD S.
                                   MCLELLAND, P.C.

                                   By: /s/ Brad S. McLelland        .
                                        Brad S. McLelland
                                        Georgia Bar No. 496898
                                        Local Counsel for Plaintiff

3467 Cypress Mill Road
Brunswick, Georgia 31520
Telephone: 912-265-4000
Facsimile: 912-264-5884
Brad@BSMLawGA.com




                                    -5-
